Citation Nr: 0127697	
Decision Date: 12/27/01    Archive Date: 01/03/02

DOCKET NO.  96-26 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to a compensable evaluation for cervical sprain.



ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1981 to 
August 1986.  Specific periods of service as a reservist are 
unverified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision in 
which the RO denied an increased rating for service-connected 
cervical sprain.  The veteran filed a notice of disagreement 
in March 1996, and a statement of the case (SOC) was issued 
in the same month.  The veteran submitted a substantive 
appeal in June 1996, and requested a Board hearing.  The 
veteran failed to report to the hearing, and did not submit a 
timely request for postponement.  38 C.F.R. § 20.704(d) 
(2001).  Therefore, the Board proceeded to review the issue 
on appeal.  Id.

By decision of October 1998, the Board remanded the case to 
the RO for readjudication consistent with cited court 
precedent and regulatory criteria, and for further 
evidentiary development.  The case was subsequently returned 
to the Board.


REMAND

In October 1998, the Board remanded the veteran's claim for 
further evidentiary development, including comprehensive 
orthopedic and neurological examinations.  The RO arranged an 
examination through QTC Medical Services (QTC).  An invoice 
from QTC dated in September 2001 appears in the record, 
indicating the veteran failed to appear.  

The applicable regulations provide that a veteran is required 
to report for scheduled medical examinations.  See 38 C.F.R. 
§ 3.326 (2001) ("Individuals for whom an examination has been 
scheduled are required to report for the examination.")  See 
also 38 C.F.R. § 3.326(b) (2001) (if adequate, any hospital 
report, or any examination report from any government or 
private institution may be accepted for rating a claim 
without further examination).  A veteran may be excepted from 
reporting for an examination upon a showing of good cause.  
See 38 C.F.R. § 3.655(a).  "Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
[veteran], death of an immediate family member, etc." Id.  
Furthermore, if a veteran fails to report for any scheduled 
examination without good cause, his claim shall be denied.  
See 38 C.F.R. § 3.655.  

The veteran was not notified of the provisions of 38 C.F.R. 
§ 3.655 based on the evidence of record as a Supplemental 
Statement of the Case was not issued following the veteran's 
failure to appear for the scheduled examinations.

§ 19.31 Supplemental Statement of the 
Case. 

A Supplemental Statement of the Case, so 
identified, will be furnished to the 
appellant and his or her representative, 
if any, when additional pertinent 
evidence is received after a Statement of 
the Case or the most recent Supplemental 
Statement of the Case has been issued, 
when a material defect in the Statement 
of the Case or a prior Supplemental 
Statement of the Case is discovered, or 
when, for any other reason, the Statement 
of the Case or a prior Supplemental 
Statement of the Case is inadequate. A 
Supplemental Statement of the Case will 
also be issued following development 
pursuant to a remand by the Board unless 
the only purpose of the remand is to 
assemble records previously considered by 
the agency of original jurisdiction and 
properly discussed in a prior Statement 
of the Case or Supplemental Statement of 
the Case or unless the Board specifies in 
the remand that a Supplemental Statement 
of the Case is not required.  If the case 
is remanded to cure a procedural defect, 
a Supplemental Statement of the Case will 
be issued to assure full notification to 
the appellant of the status of the case, 
unless the Board directs otherwise.

38 C.F.R. § 19.31 (2001).

In addition to the above, the RO's attention is directed to 
the Veterans Claims Assistance Act of 2000 which was 
promulgated during the pendency of this claim.  The Act 
eliminated from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist, and redefined the duty to assist the veteran 
regarding his claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (current version at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)).  The Veterans Claims Assistance Act of 2000 revised 
section 5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
veteran of any information, and any medical or lay evidence 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2001).  The new law 
also provides that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (a)(1), (d) (West Supp. 2001); see also the 
implementing regulations at 66 Fed. Reg. 45,620, 45, 630 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the 
October 1998 Board remand, and by the 
Veterans Claims Assistance Act of 2000 
with the implementing regulations, are 
fully complied with and satisfied.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C. §§ 5103, 5103A, and 5107 are fully 
complied with and satisfied.

2.  The veteran should be contacted and 
asked to furnish a complete list of all 
medical personnel and facilities from 
which he has received treatment for his 
cervical spine in recent years.  The 
Board is particularly interested in 
records of treatment that the veteran has 
received from Dr. Lewinneck at 
33 Electric Avenue, Fitchburg, 
Massachusetts; Dr. Murphy at Leominster 
Hospital in Leominster, Massachusetts; 
Dr. Houska at the Lunenburg Family 
Practice in Lunenburg, Massachusetts; and 
Emerson Hospital in Concord, 
Massachusetts.  Any health care providers 
named by the veteran, from whom records 
have not already been received, should be 
contacted (after the appropriate releases 
from the veteran are obtained where 
necessary) and asked to provide copies of 
all treatment records pertaining to the 
veteran.  If these records are 
unavailable, that fact should be 
annotated in the claims folder, and the 
veteran should be provided the 
opportunity to obtain the records on his 
own.  Any available records not 
previously obtained should be associated 
with the claims folder.  

3.  Thereafter, the veteran should be 
accorded orthopedic and neurological 
examinations to determine the current 
severity of his service-connected 
cervical sprain.  All indicated tests and 
studies should be conducted, and all 
findings should be reported in detail.  
The claims folder must be made available 
for review in connection with the 
examinations in order to facilitate study 
of this case. 


The orthopedic examiner should:

a.  Record pertinent medical complaints, 
symptoms, and clinical findings 
(including the pertinent active and 
passive ranges of motion of the veteran's 
cervical spine).  In addition, the normal 
ranges of motion of the cervical spine 
should be given.

b.  To the extent possible, specify the 
symptoms associated with the May 1994 
injury and those associated with the 
service-connected disability.  If 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
stated.  

c.  Take a complete history regarding any 
weakened movement, excess fatigability 
with use, incoordination, painful motion 
and pain with use should be obtained.  
The examiner should describe in detail 
the extent of all functional impairment 
which results from pain, particularly 
pain on motion.  Considerations of 
weakness, incoordination or reduction of 
endurance should be discussed to the 
extent necessary.  These determinations 
should, if feasible, be expressed in 
terms of additional range of motion loss.  
Additional limits on functional ability 
during flare-ups should also be 
expressed, in terms of additional degrees 
of limitation, if feasible.  

The neurological examiner should:

a.  Determine all neurological 
manifestations referable to the service 
connected cervical disability and the 
severity thereof.

b.  If any intervertebral disc syndrome 
of the neck is present which is 
attributable to the service connected 
disability, the examiner should note 
whether there are recurring attacks, the 
frequency of the attacks and the 
frequency of relief, and whether there 
are characteristic pain, demonstrable 
muscle spasm, or other neurological 
findings appropriate to the site of the 
diseased disc.

4.  After the development requested 
above has been completed and in the 
event the veteran appears for the 
scheduled examinations, the RO should 
again review the record.  All 
conclusions should be articulated, in 
light of the analysis set forth in 
DeLuca, Id. and Hicks, Id., and all 
other applicable VA regulations, 
including 38 C.F.R. §§ 4.40 and 4.45 
(2001), should be specifically 
discussed.  If the benefit sought on 
appeal remains denied, the veteran 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  This 
should include discussion of the 
recently amended/added statutory and 
regulatory provisions pertaining to VA's 
duty to notify and assist the veteran.  

5.  If the veteran fails to appear for 
the re-scheduled examinations, the 
letter(s) notifying him of the date and 
time of the examination and the address 
to which it was sent should be included 
in the claims folder.  A Supplemental 
Statement of the Case must then be 
provided, to include consideration of 
the provisions of 38 C.F.R. § 3.655.  He 
and his representative should be 
provided an appropriate time for a 
response.

Thereafter, the claims folder should be returned to the Board 
for continuation of appellate review.  The veteran need take 
no action until otherwise notified.  The purpose of this 
remand is to obtain additional evidentiary and procedural 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).



